Mr. Justice Matchett delivered the opinion of the court. 6. Intoxicating liquobs, § 260*—what complainant must prove in proceeding to subject property to satisfaction of judgment. In a proceeding under section 10 of the Dramshop Act (J. & A. If 46Í0) to subject property to the satisfaction of a judgment obtained under section 9 of the Act (J. & A. If 4609), the questions whether the property was rented or leased to be used or occupied in whole or in part for the sale of liquor, whether defendant knowingly permitted it to be so used or. occupied and whether the judgment under section 9 (J. & A. jf 4609) has been' obtained against the person occupying the premises which it is sought to subject are questions of fact, the burden of showing which is on complainant. 7. Intoxicating liquobs, § 260*—when declaration not defective in proceeding to subject property to satisfaction of judgment. A failure to allege in the declaration in an action under section 9 of the Dramshop Act (J. & A. If 4609), the selling or giving of the liquor upon the premises whicli it is sought to subject, under section 10 of the Act (J. & A. jf 4610), to the lien of the judgment recovered under section 9, does not defeat the proceeding under section 10.